Citation Nr: 0600084	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from 1966 to 1968.  He served in Vietnam and was 
awarded the Purple Heart Medal and the Silver Star.

This appeal arose from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  In September 2005 the 
veteran presented testimony at a personal hearing which was 
chaired by the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  

During the course of this appeal, the veteran raised other 
issues.  Service connection has been granted for post-
traumatic stress disorder, tinnitus, bilateral hearing loss, 
prostate cancer and associated erectile dysfunction.  In July 
2003, the veteran filed a notice of disagreement as to the 
noncompensable disability ratings which had been assigned for 
the service connected prostate cancer and erectile 
dysfunction.  However, after the RO issued a statement of the 
case in July 2004 which addressed those issues, as well as 
the issue of service connection for the low back disability, 
the veteran filed a substantive appeal which only addressed 
the low back issue.  The veteran has not since indicated that 
he wished to pursue those two claims.  An appeal thus was not 
perfected as to the increased rating issues.  See 38 U.S.C.A. 
§ 7105 (West 2002);  38 C.F.R. §§ 20.200, 20.202 (2005).     

Accordingly, the only issue which is currently on appeal is 
the issue of the veteran's entitlement to service connection 
for a low back disability.

FINDINGS OF FACT

1.  The veteran has a currently diagnosed low back 
disability.  

2.  The veteran is a veteran of combat.

3.  The veteran sustained back injuries in combat in Vietnam.

4.  The competent medical evidence of record supports a 
conclusion that the veteran's current low back disability is 
related to his in-service back injuries. 


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back 
disability.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.


Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

Applying the Hickson analysis above, there is no question 
that the veteran currently has a low back disability.  A QTC 
examination in June 2004 resulted in a diagnosis of 
degenerative disc disease and lumbar spondylosis.  The 
disability has also been characterized as residuals of spinal 
stenosis with multiple disc herniation and nerve root 
compression.  In any event, element (1) is satisfied.  

With respect to in-service disease or injury, there is no 
indication of lumbar spine disease in service or for a number 
of years thereafter.  It appears that a back disorder was 
initially diagnosed in 1991.  The presumption in 38 C.F.R. 
§§ 3.07, 3.309 pertaining to arthritis is therefor not 
applicable in this case.  

The veteran has, however testified that he sustained a back 
injury in combat on at least two occasions.  See the 
September 2003 hearing transcript.  There is no question that 
the veteran is a veteran of combat.  The combat presumptions 
discussed accordingly apply.  The Board therefore concludes 
that a back injury or injuries occurred in service, this 
satisfying element (2).

As has been discussed above, the combat presumptions do not 
serve to establish a medical nexus.  There is in this case , 
however, medical nexus evidence in the veteran's favor in the 
form of a letter from H.L., M.D., who is the veteran's 
treating physician.  In the letter, dated in September 2005, 
Dr. L. stated that the veteran had "severe degenerative 
arthritis in his spine.  This has been a chronic problem due 
to a traumatic combat injury in Vietnam."   
   
There is no competent medical evidence to the contrary.  The 
June 2004 QTC examiner did not render a nexus opinion.  
Hickson element (3) has also been met.  

The RO denied the claim, not based on medical nexus evidence 
but rather on the fact that the veteran's service medical 
records  "were completely negative for any evidence of a 
spinal injury during active military service."  As has been 
discussed above, while this is true, it is not fatal to the 
veteran's claim.  The combat presumptions clearly apply in 
this case; medical evidence documenting a back injury in 
service are not required under such circumstances.

In summary, for the reasons and bases expressed immediately 
above, the Board concludes that all three Hickson elements 
have been met.  The benefit sought on appeal is accordingly 
allowed.

ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


